


Exhibit 10.28

 

Summary of Compensation Arrangements for Named Executive Officers and Directors

 

This summary sets forth, as of March 7, 2013, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, and directors of Tangoe, Inc. (the “Company”).

 

Compensation Arrangements for Named Executive Officers

 

Base Salary

 

Albert R. Subbloie, Jr., President and Chief Executive Officer

 

$

440,000

 

Gary R. Martino, Chief Financial Officer

 

$

310,000

 

Charles D. Gamble, Senior Vice President, Customer Account Management

 

$

200,000

 

Scott E. Snyder, Senior Vice President, Corporate Development

 

$

210,000

 

 

2013 Corporate Bonus Plan

 

Certain of the Company’s named executive officers are eligible to receive
compensation under the Company’s 2013 Corporate Bonus Plan (the “Plan”) based on
the Company’s achievement of certain goals with respect to (i) adjusted EBITDA
as announced by the Company in its earnings releases, which will be calculated
based on net income (loss) adjusted, in accordance with the Company’s historical
practice, to exclude the impact of items not directly resulting from the
Company’s core business including, without limitation, interest income and
expense, income tax provision (benefit), depreciation and amortization and
stock-based compensation expense, and (ii) revenue.  For purposes of the Plan,
the calculation of adjusted EBITDA will also exclude the effect of payment of
the bonuses that are payable under the Plan.

 

The Plan provides for the payment of cash incentive bonuses (i) on a quarterly
basis for achievement of corporate quarterly goals with respect to adjusted
EBITDA and revenue (“Quarterly Bonuses”), (ii) at year-end in the event that
corporate annual goals with respect to adjusted EBITDA and revenue are achieved
(“Year-End Bonuses”) and (iii) at year-end for additional overperformance with
respect to adjusted EBITDA (“Overperformance Bonuses”).  Each Plan participant
is eligible to receive Quarterly Bonuses and a Year-End Bonus up to respective
maximum amounts that are specified under the Plan for that participant.  Once
the Company’s performance with respect to a quarter or the year is known, the
amount eligible to be paid under the Plan in Quarterly Bonuses or Year-End
Bonuses, as applicable, is determined on an aggregate basis, from which the
participants are eligible to receive pro rata shares based on the percentages
that their respective maximum potential bonuses for the quarter or the year, as
applicable, represent out of the applicable aggregate maximum bonuses for all
participants under the Plan.  For the participants in the Plan that are eligible
to receive Overperformance Bonuses, their individual Overperformance Bonus
amounts are determined according to fixed percentages, specified under the Plan,
of the aggregate Overperformance Bonus amount eligible to be paid under the Plan
based on the Company’s performance for the year.  Of the Company’s named
executive officers:

 

·                  Albert R. Subbloie, Jr., the Company’s President and Chief
Executive Officer, is eligible to receive Quarterly Bonuses and a Year-End Bonus
up to a maximum of $380,000 in the aggregate, plus 30% of the aggregate
Overperformance Bonuses, if any, which amount is not subject to limitation.

 

·                  Gary R. Martino, the Company’s Chief Financial Officer, is
eligible to receive Quarterly Bonuses and a Year-End Bonus up to a maximum of
$180,000 in the aggregate, plus 20% of the aggregate Overperformance Bonuses, if
any, which amount is not subject to limitation.

 

·                  Scott E. Snyder, the Company’s Senior Vice President,
Corporate Development, is eligible to receive Quarterly Bonuses and a Year-End
Bonus up to a maximum of $85,000 in the aggregate, plus 10% of the aggregate
Overperformance Bonuses, if any, which amount is not subject to limitation.

 

--------------------------------------------------------------------------------


 

Under the Plan, the Company’s President and Chief Executive Officer holds
discretion to reduce any Quarterly Bonuses and Year-End Bonus eligible to be
paid to a participant under the Plan by up to 25% based on the Chief Executive
Officer’s assessment of such participant’s performance during 2013, including,
without limitation, with respect to goals and objectives that may be established
by the Chief Executive Officer for such participant.  Under the Plan, the Board
of Directors of the Company (the “Board”), based on the recommendation of the
compensation committee of the Board (the “Compensation Committee”), holds
discretion to reduce any Quarterly Bonuses and Year-End Bonus eligible to be
paid to the Chief Executive Officer under the Plan by up to 25% based on the
Compensation Committee’s and Board’s assessment of his performance during 2013,
including, without limitation, with respect to goals and objectives that may be
established by the Board for the Chief Executive Officer.  In addition, the
Board and the Compensation Committee hold discretion to reduce any Year-End
Bonus payable under the Plan, provided that such discretion may not be exercised
so as to reduce a participant’s aggregate Quarterly Bonuses and Year-End Bonus
to an amount that is less than 85% of the potential bonus amount payable to such
participant under the Plan (exclusive of Overperformance Bonuses), after giving
effect to any reduction of such bonuses by the Chief Executive Officer, or, in
the case of the Chief Executive Officer, by the Board, pursuant to the
discretion described above with respect to 25% of any bonus.

 

For Quarterly Bonuses, a quarterly adjusted EBITDA goal must be exceeded before
any bonus is payable. Thereafter, Quarterly Bonuses are eligible to be paid, in
the aggregate, in the amount by which achieved adjusted EBITDA exceeds the goal
established for the quarter, subject to quarterly maximums.  50% of such
aggregate Quarterly Bonus amount is payable upon achievement of the applicable
adjusted EBITDA goal with the remaining 50% payable subject to reduction in
accordance with the percentages in the table below in the event the quarterly
revenue goal under the Plan is not fully achieved:

 

Percentage Revenue
Performance vs. Quarterly Goal

 

Percentage of Revenue Bonus
Payable

 

100%

 

100

%

99

 

80

 

98

 

60

 

97

 

30

 

96

 

15

 

95

 

5

 

Less than 95

 

0

 

 

Year-End Bonuses would be calculated in a manner similar to Quarterly Bonuses,
with the excess of adjusted EBITDA for the year over the annual goal
establishing a base amount for the Year-End Bonuses (subject to a maximum), with
50% of such amount being subject to reduction in accordance with the percentages
in the table above in the event that the revenue goal for the year was not fully
achieved.  The amounts of the Quarterly Bonuses paid during the year would then
be subtracted from the Year-End Bonus base amount to determine the aggregate
amount of Year-End Bonuses payable under the Plan.

 

To the extent that the Company’s adjusted EBITDA for 2013 exceeds the adjusted
EBITDA goal for the year, 20% of such excess would be eligible to be paid to
certain participants under the Plan as Overperformance Bonuses in accordance
with their respective percentage interests in such Overperformance Bonuses
specified in the Plan.

 

Bonus Arrangements for Charles D. Gamble

 

Charles D. Gamble, the Company’s Senior Vice President, Customer Account
Management, does not participate in the Plan and is instead eligible to receive
bonus compensation with respect to 2013 through the provisions of an individual
bonus plan.  Under this plan, Mr. Gamble is eligible to receive a bonus in the
amount of up to $125,000.  Of this amount, $75,000 would be payable based on
existing customer renewals and bookings net of attrition, $25,000 would be
payable based on the achievement of certain goals for the timing and amount of
revenue recognized on a quarter-by-quarter basis from customer renewals net of
attrition, $12,500 would be payable based on the achievement of certain goals
with respect to the terms obtained by the Company with respect to customer
renewals, and $12,500 would be payable based on the account management group
managed by Mr. Gamble not exceeding budgeted amounts for travel and
entertainment expenses.  The specific goals are to be

 

--------------------------------------------------------------------------------


 

determined in the discretion of the Company’s President and Chief Executive
Officer.  In addition, the Company’s President and Chief Executive Officer holds
discretion to reduce Mr. Gamble’s bonus by up to 25% based on the Chief
Executive Officer’s assessment of Mr. Gamble’s performance during 2013.

 

Equity Incentive Awards

 

Each of the Company’s named executive officers is eligible to receive stock
options, restricted stock units and other equity incentive awards under the
Company’s 2011 Stock Incentive Plan.

 

Compensation Arrangements for Non-Employee Directors

 

Cash Retainer

 

For service on the Company’s board of directors and its committees, the Company
pays each non-employee director an annual retainer consisting of (i) $20,000 for
service as a director, (ii) $5,000 for service on the audit committee (plus an
additional $10,000 in the case of the chairman of the audit committee),
(iii) $2,500 for service on the compensation committee (plus an additional
$5,000 in the case of the chairman of the compensation committee), (iv) $2,500
for service on the nominating and corporate governance committee (plus an
additional $5,000 in the case of the chairman of the nominating and corporate
governance committee) and (v) $5,000 for service as the Lead Director.  The
annual retainer is payable on the date of each annual meeting of stockholders. 
Each non-employee director may elect to receive all or part of the annual
retainer in the form of unrestricted shares of common stock.  The number of
shares of common stock to be issued will be determined by dividing the amount of
the annual retainer to be received in the form of stock by the fair market value
of the Company’s common stock on the date the annual retainer is to be paid. The
Company also reimburses non-employee directors for reasonable travel and
out-of-pocket expenses incurred in connection with attending board of director
and committee meetings.

 

Equity Incentive Awards

 

On the date of each annual meeting of stockholders, each non-employee director
that serves on the Company’s board of directors following such annual meeting is
entitled to receive an option to purchase a number of shares of the Company’s
common stock equal to the sum of (i) 14,196 shares for service as a director,
(ii) 4,259 shares for service on the audit committee (7,098 shares in the case
of the chairman of the audit committee), (iii) 2,129 shares for service on the
compensation committee (4,259 shares in the case of the chairman of the
compensation committee), (iv) 2,129 shares for service on the nominating and
corporate governance committee (4,259 shares in the case of the chairman of the
nominating and corporate governance committee) and (v) 4,259 shares for service
as Lead Director.  Each of these options will vest in full on the earlier of the
one-year anniversary of the date of grant and the date of the Company’s annual
meeting of stockholders for the subsequent year, subject to the non-employee
director’s continued service as a director.  The exercise price of these options
will equal the fair market value of the Company’s common stock on the date of
grant.

 

--------------------------------------------------------------------------------
